Tsoucalas, Judge:
In accordance with the decision (June 22, 1992) and mandate (July 13, 1992) of the United States Court of Appeals for the Federal Circuit, Appeal No. 92-1057,
*789It is hereby ordered that this case is remanded to the Department of Commerce, International Trade Administration (“ITA”) to hold an evidentiary hearing on the question of whether the British Standard pipe at issue in this case is “standard pipe” or “structural tubing” within the legitimate scope of the Antidumping Duty Order at issue in this case and to reconsider its scope decision in light of any information developed at the evidentiary hearing; and it is further
Ordered that the ITA will report the results of this remand to this Court within forty-five (45) days of the entry of this order.